Terral, J.,
delivered the opinion of the court.
The defendant was charged with murder in that he ‘ ‘ did feloniously, wilfully, and of his malice aforethought, kill and murder Paulina Grandison;” the evidence disclosed the fact that Paulina was killed by the discharge of a pistol intentionally pointed by him against her; and the record of the verdict and sentence, which is contained in one order or entry, says: “We, the jury, find the defendant guilty of intentionally pointing a pistol at Paulina Grandison, not in self-defense, not in the lawful discharge of official duty, and that he did discharge the pistol so pointed, and by the discharge of the pistol so aimed at Paulina Grandison, did shoot and kill her, Paulina Grandison, whereupon it is considered by the court that for such, his offense of manslaughter, he be imprisoned in- the penitentiary for three years from this date. ’ ’
Counsel for appellant insist that under § 969, which, under the charge of murder, authorizes a conviction of the killing of another by the accidental or other discharge of firearms, intentionally aimed at such other person, is unconstitutional, and that the cases of Thomas v. State, 73 Miss., 46, and Meyers v. State, 23 So. Rep., 428, are contrary to Lucas v. State, 71 Miss., 471.
The case of Thomas v. State, 73 Miss., 46, by necessary implication, overrules and was doubtless intended by the court to overrule, the Lucas case, and the decision in the Meyers case properly followed, it.
We do not think that § 969 contravenes the provision of the constitution which secures to the accused, in all criminal prosecutions, the right to demand the nature and cause of the accusation.
By § 969 the killing of a human being by the discharge of *273firearms intentionally pointed at such human being, is made criminal homicide, and it makes the charge of murder or manslaughter to include such first mentioned homicide, and it seems to us that the charge of murder or manslaughter, according to well-settled principles of pleading and practice of criminal jurisprudence, necessarily includes the crime of homicide by the discharge of firearms intentionally pointed at the person killed.
We think § 969 is a constitutional exercise of legislative power; it wisely favors the easy administration of the criminal law, and is consistent-with the perfect security of all the just rights of accused persons.
But the court [my brethren] think that the sentence is for manslaughter, and not for the offense of which he, the defendant, was convicted, and for this cause the judgment is reversed, and the cause is remanded that the defendant may be sentenced for killing Paulina Grandison by the ■ discharge of firearms intentionally pointed at her by him.
Judgment reversed, and case is remanded for a proper sentence.